Case 5:21-cv-04060-JWL-GEB Document 1-1 Filed 09/10/21 Page 1 of 22




                    APPENDIX A
  Case 5:21-cv-04060-JWL-GEB Document 1-1 Filed 09/10/21 Page 2 of 22
                                                             ELECTRONICALLY FILED
                                                                   2021 Aug 12 AM 8:08
                                                              CLERK OF THE OSAGE COUNTY
                                                             CASE NUMBER: OS-2021-CV-000032
                                                                     PII COMPLIANT




Court:                     Osage County

Case Number:               OS-2021-CV-000032

Case Title:                Milissa Caskey, et al
                           vs.
                           James Lentz, et al
Type:                      Summons



                                                       SO ORDERED.




                                                       /s/ Camille Massey, Deputy Clerk



Electronically signed on 2021-08-12 08:08:34   page 1 of 3
      Case 5:21-cv-04060-JWL-GEB Document 1-1 Filed 09/10/21 Page 3 of 22




               IN THE DISTRICT COURT OF OSAGE COUNTY, KANSAS
                             4TH JUDICIAL DISTRICT

In the Matter of:                                   )
                                                    )
Milissa Caskey;                                     )
Lance Caskey;                                       )
Isaac Hook; and                                     )
Milissa Caskey and Lance Caskey on behalf of        )
their minor children, E.C., L.C., E.H., T.H.,       )
L.C., and S.H.                                      )
              Plaintiffs,                           )
                                                    )
v.                                                  )
                                                    )
USD 434 Santa Fe Trail;                             )       Case No. OS-21-CV-32
James Lentz, In his Official                        )
Capacity as Superintendent of Schools               )
for USD 434 and in his individual capacity          )
                                                    )
And                                                 )
                                                    )
Members of the USD 434 Board of Education           )
             Defendants.                            )
                                                    )
Pursuant to K.S.A. chapter 60

                                          SUMMONS

To the above-named Defendant:

USD 434 Santa Fe Trail through
Clerk of the Board of Education
Amy Hill
104 S Burlingame
Scranton, KS 66537

You are hereby notified that an action has been commenced against you in this Court. You are
required to file your response/defenses to the Petition under K.S.A. 60-212 with the Court and to
serve a copy upon J. Phillip Gragson, Petitioner’s Attorney, at 3649 SW Burlingame Road, Ste.
200, Topeka, KS 66611:



                                           Page 1 of 2
     Case 5:21-cv-04060-JWL-GEB Document 1-1 Filed 09/10/21 Page 4 of 22




Within 21 days after service of summons on you.


       If you fail to do so, judgment will be taken against you for the relief demanded in

the Petition.




THIS SUMMONS SHALL BE EFFECTIVE AS OF THE DATE AND TIME ON THE
FILE STAMP AFFIXED HERETO.



Documents to be served with the Summons:
Verified Petition
Notice of Hearing




                                         Page 2 of 2
Case 5:21-cv-04060-JWL-GEB Document 1-1 Filed 09/10/21 Page 5 of 22
Case 5:21-cv-04060-JWL-GEB Document 1-1 Filed 09/10/21 Page 6 of 22
Case 5:21-cv-04060-JWL-GEB Document 1-1 Filed 09/10/21 Page 7 of 22
Case 5:21-cv-04060-JWL-GEB Document 1-1 Filed 09/10/21 Page 8 of 22
Case 5:21-cv-04060-JWL-GEB Document 1-1 Filed 09/10/21 Page 9 of 22
Case 5:21-cv-04060-JWL-GEB Document 1-1 Filed 09/10/21 Page 10 of 22
Case 5:21-cv-04060-JWL-GEB Document 1-1 Filed 09/10/21 Page 11 of 22
Case 5:21-cv-04060-JWL-GEB Document 1-1 Filed 09/10/21 Page 12 of 22
Case 5:21-cv-04060-JWL-GEB Document 1-1 Filed 09/10/21 Page 13 of 22
Case 5:21-cv-04060-JWL-GEB Document 1-1 Filed 09/10/21 Page 14 of 22
Case 5:21-cv-04060-JWL-GEB Document 1-1 Filed 09/10/21 Page 15 of 22
Case 5:21-cv-04060-JWL-GEB Document 1-1 Filed 09/10/21 Page 16 of 22
Case 5:21-cv-04060-JWL-GEB Document 1-1 Filed 09/10/21 Page 17 of 22
Case 5:21-cv-04060-JWL-GEB Document 1-1 Filed 09/10/21 Page 18 of 22
Case 5:21-cv-04060-JWL-GEB Document 1-1 Filed 09/10/21 Page 19 of 22
Case 5:21-cv-04060-JWL-GEB Document 1-1 Filed 09/10/21 Page 20 of 22
Case 5:21-cv-04060-JWL-GEB Document 1-1 Filed 09/10/21 Page 21 of 22
Case 5:21-cv-04060-JWL-GEB Document 1-1 Filed 09/10/21 Page 22 of 22
